DocuSign Envelope ID: 61A558B5-26C9-46B6-A339-B6CDDDB5C5AE
            Case 1:20-cv-01501-JPM Document 27-4 Filed 04/07/21 Page 1 of 1 PageID #: 286

                                                  Declaration of Dakota Fisher

            I, Dakota Fisher, declare the following:

                    1.       I have personal knowledge of the matters stated in this declaration and could

            competently testify to the same if called upon to do so.

                    2.       I worked for D’Argent Construction, LLC from January to early March 2020.

                    3.       I was primarily a construction worker, but I would also work on D’Argent’s

            development projects as well.

                    4.       I would routinely work more than forty hours per week for D’Argent.

                    5.       But I did not receive pay for hours worked over forty in a week.

                    6.       Sometimes I would work as many as 70 hours per week and not get any overtime.

                    7.       I was not alone; my co-workers were also denied any overtime pay.

                I declare under penalty of perjury that the foregoing is true and correct.
                                                     4/7/2021
                ____________________ Date: ___________
                Dakota Fisher




                                                                1
